United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-30736
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SONJA HAMILTON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:03-CR-50120-1
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Sonja Hamilton appeals her sentence imposed following her

guilty plea to theft or bribery concerning programs receiving

federal funds.    She was sentenced to 12 months and one day of

imprisonment.    Hamilton argues for the first time on appeal that,

in light of United States v. Booker, 125 S. Ct. 738 (2005), her

sentence is invalid because the district court applied the

Sentencing Guidelines as if they were mandatory and because the

district court enhanced Hamilton’s sentence based on findings of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30736
                                -2-

fact determined by the sentencing judge and not admitted by

Hamilton or found by a jury.

     We review for plain error.   United States v. Mares, 402 F.3d
511, 513, 520-22 (5th Cir. 2005), petition for cert. filed (Mar.

31, 2005) (No. 04-9517); United States v. Valenzuela-Quevedo, 407
F.3d 728, 732 (5th Cir. 2005), petition for cert. filed (July 25,

2005) (No. 05-5556); United States v. Malveaux, 411 F.3d 558, 561

n.9 (5th Cir. 2005), petition for cert. filed (July 11, 2005)

(No. 05-5297).   As Hamilton concedes, she is unable to establish

plain error with regard to her Booker claims because she cannot

establish that being sentenced under a mandatory Guidelines

scheme affected her substantial rights.    The record does not

indicate that the district court “would have reached a

significantly different result” under a sentencing scheme in

which the Guidelines were advisory only.    See Mares, 402 F.3d at

520-22; Valenzuela-Quevedo, 407 F.3d at 733-34.

     Accordingly, the judgment of the district court is AFFIRMED.